 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     TACOMA DIVISION

10   SHANNON E.,                                         Civil No. 3:18-CV-06010-MAT

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is ORDERED that the case be REVERSED and

16   REMANDED for further administrative proceedings including a de novo hearing pursuant to

17   sentence four of 42 U.S.C. § 405(g). On remand, the Appeals Council will remand the case to an

18   administrative law judge (ALJ), who shall update the medical records, offer Plaintiff the

19   opportunity for a hearing, and issue a new decision. The ALJ shall also:

20      •     Reevaluate the medical opinion evidence, in particular the medical opinions from Dr.
              Wheeler and Dr. Ruddell;
21      •     Reevaluate Plaintiff’s residual functional capacity; and
        •     If necessary, obtain supplemental vocational expert evidence to clarify the effects of the
22            assessed limitations on Plaintiff’s ability to perform her past relevant work or other work
              in the national economy.
23

24

     Page 1         ORDER - [3:18-CV-06010-MAT]
 1
        The parties agree that reasonable attorney fees will be awarded under the Equal Access to
 2
     Justice Act, 28 U.S.C. § 2412, upon proper request to the Court.
 3
              DATED this 10th day of May, 2019.
 4

 5

 6
                                                         A
                                                         Mary Alice Theiler
                                                         United States Magistrate Judge
 7

 8

 9   Presented by:

10   s/ Leisa A. Wolf
     LEISA A. WOLF
11   Special Assistant U.S. Attorney
     Office of the General Counsel
12   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
13   Seattle, WA 98104-7075
     Telephone: (206) 615-3621
14   Fax: (206) 615-2531
     leisa.wolf@ssa.gov
15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:18-CV-06010-MAT]
